         Case 1:19-cr-00651-LTS Document 323
                                         322 Filed 08/25/20
                                                   08/24/20 Page 1 of 1




                                        LISA SCOLARI
                                         Attorney at Law
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                        FAX (212) 964-2926

                                       August 24, 2020

Hon. Laura Taylor Swain
United States District Court                                  MEMO ENDORSED
500 Pearl Street
New York, N.Y. 10007
via ECF

                               Re: United States v. Andrew Eliopoulos
                                        19 Cr. 651 (LTS)

Your Honor:

        I write to request that the Court approve a temporary modification of Andrew
Eliopoulos’ bond, so that he may travel to Pennsylvania, to join relatives for two family events:
on August 29, 2020 and September 19, 2020. On each of those days, Mr. Eliopoulos expects to
go to and return from Pennsylvania within a twenty four hour period, rather than stay overnight.
If the Court approves the request, Mr. Eliopoulos will consult with his pretrial officer about the
specifics of each trip.
        Neither the government, by Samuel Rothschild, Esq., nor Mr. Eliopoulos’ Pretrial
Officer Dominique Jackson objects to this application. Therefore, I request that the Court
permit Mr. Eliopoulos to make day trips to Pennsylvania on August 29, 2020 and September 19,
2020.

                                      Respectfully,


                                      Lisa Scolari


                                                            The requested modification is granted.
                                                            DE#322 resolved.
                                                            SO ORDERED.
                                                            /s/ Laura Taylor Swain, USDJ
                                                            August 24, 2020
